DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth:  Applicant’s election without traverse of Group I, quaternary ammonium compound of N,N, didecyl N,N dimethyl ammonium chloride (herein the Examiner notes that while the genus of N alkyl N,N dimethyl benzyl was elected, the species does not fall within such.  Thus the Examine went with the species), quaternized 1-alkyl pyridinium chloride salt, xylene in the reply filed on 9/11/18 is acknowledged.
Claims 12, 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/11/18.

Priority
As previously set forth: The claims have priority of the provisional application: 4/1/16.

Response to Argument/Amendments
Applicant argues the Office Action is based upon impermissible hindsight as no support is provided for any of the asserted amounts in the “premix” of the rejection, and, no support has been set forth for the picking and choosing random amounts outside the disclosure of Bennett when properly viewed in its entirety.  Applicant argues the rejection relies upon amounts of synergist and polyamine in the final composition and any reference to any amount of polyamine and/or synergist in the “final composition” is incorrect on its face.  Applicant argues a specific molar ratio of polyamine to sulfonic acid is required, which is outside the final composition of the office action.
The Examiner disagrees.  As set forth below, it is possible to combine the corrosion inhibitors, methanol and solvent in amounts in an intermediate mix that meet the claimed wt% that can then be added with the synergist and polyamine sulfonic acid to form the final solution of Bennett with concentrations that meet Bennett’s composition requirements.  As a reminder, the Board of Patent Appeals affirmed the Examiner’s position on the obviousness of intermediate/premix of the corrosion inhibitors/methanol/solvent.  A premix, as affirmed by the Board, must have some sort of concentration of components therein.  There is nothing special or unexpected shown for Applicant’s wt% of the “dilute solution” (akin to the wt% in the “premix” below), and, thus, a prima facie case of obviousness exists both over the premix and wt% thereof.  Arguments drawn to the molar ratio of polyamine are misplaced.  The polyamine, albeit previously written in shorthand, refers to the required polyamine sulfonic acid of Bennett.  The synergist refers to the required components of [0101] of Bennett.  They are different components.  The polyamine already has the sulfonic acid accounted for therein, albeit the Examiner wrote such in shorthand (and corrected such in the rejection below).  As such arguments therein are not found persuasive.  As such arguments therein are not found persuasive and the rejection stands as set forth below.

Claim Rejections - 35 USC § 112
Rejection over Claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is overcome by cancellation of the claim.

Rejection over Claim 1, 19, and their dependents, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by amendment.

Rejection over Claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by cancellation of the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2015/0011453).
Elements of this rejection are as previously set forth, reiterated below in its entirety.  The Examiner continues with the position that was affirmed by the Board of Appeals, e.g. that a premix of components without the required synergist or polyamine of Bennett meets the requirements of claim 1.  A premix must have some concentration of components therein.  Herein, if one makes a premix/intermediate blend of 90g solvent comprising xylene, 3.5 g methanol and 6.5 g corrosion inhibitor triblend (a triblend of the first, second and additional dispersant (3 corrosion inhibitors)) of claim 1 in a ratio of 3:3:0.5, the calculated amounts of each component meet the instant claims.  The above amounts calculate to 90% solvent comprising xylene and 10 % cleaning solution (having 3 dispersants and an alcohol).  This meets Bennett when one adds 4g of the required synergist in Bennett and 14 g required polyamine sulfonic acid to make the final end product.  Therein, this final composition of Bennett would have 76% solvent with xylene, 3% methanol, 5.5% corrosion inhibitors, 3.5% synergist and 12% polyamine sulfonic acid, all within the amounts of Bennett.  Thus, the wt% of the claims are prima facie obvious because one can start with the above amounts that are embraced by Bennett and obtain the end composition of Bennett.  See In re Wertheim.  Regarding new claim 20, the alcohol in the premix above is 35% of the cleaning solution, thus the requirements of the claim are embraced and rendered prima facie obvious in light of Bennett.

Bennett discloses oilfield cleaner/corrosion inhibitor compositions (title).  Said compositions are used to chemically remove and keep schmoo (paraffin, asphaltene, iron sulfide and biomass buildup [0003]) from depositing on internal surfaces of production equipment [0005] and/or to inhibit corrosion and remove hydrocarbonaceous (the above schmoo) deposits from equipment used in oil and gas applications [0006].  E.G. the compositions is used for the removal of asphaltene deposits, as instantly claimed.  The composition comprises a polyamine sulfonic acid salt [0006].  The composition can further comprise a corrosion inhibitor [0086] such as alkyl quaternary salts of the formula N+R1R2R3R4X- wherein the R1-R4 may be an alkyl group having 1-18 carbon atoms [0088].  Examples of such include tetramethyl ammonium chloride, tetraethyl ammonium chloride and those others of [0089].  Such meets the first dispersant quaternary ammonium compound of claim 1 and embraces/renders obvious the elected didecyl dimethyl ammonium chloride, since the use of R1=R2=methyl, R3=R4=decyl is embraced by the reference.  
The composition may include an additional corrosion inhibitor [0086 discloses the use of one or more] such as the pyridinium salts of [0090] wherein methylpyridinium chloride, ethylpyridinium chloride and other similar compounds are disclosed.  Such meets the second dispersant pyridinium compound requirement of claim 1 and dependent claims.  Including a third corrosion inhibitor to meet the additional dispersant is also embraced therein and is thusly prima facie obvious.
Bennett discloses the use of a fluid comprising a polyamine sulfonic acid and other optional additives such as corrosion inhibitors and/or solvents.  Picking 3 corrosion inhibitors (such as those instantly claimed, which are embraced by Bennett as set forth below/previously) and mixing them together before adding them to the final treatment fluid, thereby forming a concentrate “booster” is prima facie obvious.  E.G. It would be obvious to combine any of the additives (corrosion inhibitors and/or solvents and/or other additives such as alcohols and xylene) and add them at any time to the wellbore fluid comprising the polyamine sulfonic acid.  It would be obvious for any of them to be premixed together since they are merely well known additives.  One formulating a fluid for wellbore that desired corrosion inhibitors would take those known additives and dump them in the injection formulation when one was needed and having a combination of any of these additives to add would be prima facie obvious.  It is noted that the combination would work the same as the claimed “booster” and the claimed “cleaning solution”.  See MPEP 2143 A (combining elements to yield predictable results) or E (choosing from a finite number of predictable solutions with a reasonable expectation of success) and those other rationales supported by KSR Int’l Co. v. Teleflex Inc, 550 US 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
The intermediate mixture discussed above is free of sulfonic acid dispersants and thusly meets the requirements of the amended claims.  Use of xylene, the 3 corrosion inhibitors and an alcohol in the pre-mix to add to the solution of Bennett is prima facie obvious as previously set forth.  E.G.  it is obvious to mix any of the additives included in the cleaning solution prior to adding them to the end product, and this mix meets the requirements of the claims.  
The composition may further include a solvent such as methanol, ethanol, isopropanol, and/or xylene, toluene, ect [0104], elements above embrace and thus render obvious the requirements of claims 1, 3-9, 11.  Wherein though the combination of corrosion inhibitors is picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).
	The quaternary ammonium salt or pyridinium salt is disclosed to be included in amounts ranging from 0-100% of the corrosion inhibitor, thus embracing and rendering obvious the ratio of claim 14.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/           Primary Examiner, Art Unit 1766